DETAILED ACTION
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species A and Species B, as set forth in the Office action mailed on 07/30/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/30/2020 is partially withdrawn.  Claim 9, directed to Species B is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
Examiner notes that claims 14-21 have been cancelled as being drawn to non-elected group I in the restriction mailed 07/30/2020. Although the claims have been cancelled, the restriction requirement would have been maintained had the claims been withdrawn rather than cancelled as the claims did not require all the limitations of the allowable claim. Examiner notes that the restriction between groups I and II is not withdrawn and thus cancelled claims 14-21 are afforded the provisions of 35 U.S.C. 121 [see MPEP 804.01].

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Michael Davidson on 05/17/2021. 

The application has been amended as follows: 
Please rejoin claim 9.

1. (Currently Amended) A capillary electrophoresis system comprising:
a microfluidic injector comprising:
a substrate having an injection channel having a first end connected to a buffer supply and a second end connected to a separation device, a sample inlet channel connected to the injection channel, a buffer inlet channel connected to the injection channel, and a first waste channel connected to the injection channel;
a selectively controllable first valve disposed in the sample inlet channel;

a selectively controllable third valve disposed in the first waste channel;
a selectively controllable fourth valve disposed in the injection channel and positioned such that closing the fourth valve seals the buffer supply from the sample inlet channel, the buffer inlet channel and the first waste channel;
a selectively controllable fifth valve disposed in the injection channel and positioned such that closing the fifth valve seals the separation device from the sample inlet channel, the buffer inlet channel and the first waste channel, and wherein a first sample chamber having a first defined volume is formed in the injection channel by and between the fourth valve and the fifth valve; 
a power supply configured to apply a capillary electrophoresis separation voltage between the buffer supply and an output of the separation device and across the injection channel so as to drive [[the]]a sample located in the injection channel between the fourth valve and the fifth valve through the separation device;
wherein the sample inlet channel, the buffer inlet channel, and the first waste channel connect to the injection channel between the fourth valve and the fifth valve; and
wherein the separation device is selected from the group consisting of: a silica capillary; a capillary channel formed in the substrate; and a capillary channel disposed on the substrate.



3. (Previously Presented) The capillary electrophoresis system of claim 2, wherein each of the first valve, second valve, third valve, fourth valve and fifth valve are push-up valves.

4. (Previously Presented) The capillary electrophoresis system of claim 1, wherein the buffer supply is one of a buffer well disposed on the substrate, a buffer reservoir disposed on the substrate, and a buffer container connected to the first end of the injection channel via a tube.

5. (Currently Amended) The capillary electrophoresis system of claim 1, wherein the first valve, second valve, third valve, fourth valve and fifth valve are pressure actuated valves, the substrate further comprises separate control channel connected to each of the first valve, second valve, third valve, fourth valve and fifth valve for selectively controlling the respective valve, and the capillary electrophoresis system further comprises a respective computer-controlled valve connected to each control channel to independently control actuation of a respective one of the first valve, second valve, third valve, fourth valve and fifth valve.

6. (Currently Amended) The capillary electrophoresis system of claim 1, wherein the first defined volume of the first sample chamber is from 1 nL to10 nL.

7. (Previously Presented) The capillary electrophoresis system of claim 1, wherein each of the injection channel, the sample inlet channel, the buffer inlet channel and the first waste channel are less than 100 μm in width.

8. (Previously Presented) The capillary electrophoresis system of claim 1, wherein each of the injection channel, the sample inlet channel, the buffer inlet channel and the first waste channel are less than 250 μm in width.

9. (Currently Amended) The capillary electrophoresis system of claim 1, wherein: 
the substrate further comprises a second waste channel connected to the injection channel between the fourth valve and fifth valve;
a selectively controllable seventh valve disposed in the second waste channel; and
a selectively controllable eighth valve disposed in the injection channel proximate the connection between the second waste channel and the injection channel such that a second sample chamber having a second defined volume is formed in the injection channel between the eighth valve and the fourth valve, wherein the second defined volume is less than the first defined volume. 



11. (Previously Presented) The capillary electrophoresis system of claim 1, wherein the substrate is formed of one or more layers of a material selected from the group consisting of poly(dimethylsiloxane) and perfluoropolyether, and the injection channel, the sample inlet channel, the buffer inlet channel and the first waste channel are formed in the one or more layers of the material using photolithography.

12. (Currently Amended) The capillary electrophoresis system of claim 2, wherein the substrate is formed of a polymer material, and the injection channel, the sample inlet channel, the buffer inlet channel, the first waste channel, and the separate control channels are formed in the polymer material using photolithography.

13. (Currently Amended) The capillary electrophoresis system of claim 2, wherein: 
the substrate comprises a first layer of poly(dimethylsiloxane) bonded to a second layer of poly(dimethylsiloxane);
the injection channel, the sample inlet channel, the buffer inlet channel, the first waste channel, are formed in the first layer using photolithography;
the separate control channels are formed in the second layer using photolithography; and
separate control channels.

14-21. (Cancelled)

22. (Previously Presented) The capillary electrophoresis system of claim 1, wherein the microfluidic injector is connected to the separation device with a collinear junction geometry.

Allowable Subject Matter
Claims 1-13 and 22 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the limitation “wherein the sample inlet channel, the buffer inlet channel, and the first waste channel connect to the injection channel between the fourth valve and the fifth valve”. 
The closest prior art of record is considered to be Jones (US 2005/0176135 A1). 
Jones discloses a microfluidic system for injecting a sample for reaction and electrophoretic separation via capillary electrophoresis tube 29 [Paras. 0010, 0012, 0065-0066, 0068; Figs. 4-5]) comprising: a ”substrate” cassettes formed out of a plastic wherein the chamber and channels are formed in the plastic [Paras. 0056-0057]) having 
Jones fails to teach, however, wherein “the sample inlet channel, the buffer inlet channel, and the first waste channel connect to the injection channel between the fourth valve and the fifth valve”. As outlined above, the “fourth valve” is interpreted as valve 14 and the “fifth valve” is interpreted as valve 13 as these two valve read upon the claim 1 limitations wherein closing the fourth and fifth valves seal off the buffer supply and the separation device, respectively, such that a first sample chamber having a first defined volume is formed in the injection channel between the fourth valve and the fifth valve. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claim 1. Claims 2-13 and 22 are dependent from or otherwise include the limitations of claim 1 and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Examiner notes that rejoined claim 9 recites a seventh and eighth valve while claim 1, from which it depends, recites a first through fifth valve. A sixth valve is not recited in the claims. The fact that a sixth valve is not recited does not amount to indefiniteness because the instant specification and drawings do clearly disclose a sixth valve, but the sixth valve is simply not claimed. The recitation of the seventh and eighth valve in claim 9 is definite and consistent with the instant specification. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blaga et al. (US 2010/0303687 A1) disclose a microfluidic device with plural diaphragm valves for manipulating the fluids therein. Bousse (US 2007/0017812 A1) disclose a sample injection system for microfluidic separations that comprises sample, buffer, and waste ports with corresponding channels. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/JOSHUA L ALLEN/Examiner, Art Unit 1795